DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/08/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US 2014/0244712 in view of Evermann US 2014/0365209 further in view of Halstvedt US 2018/0121508 [herein Hal].
	Regarding claim 1, Walters teaches “an apparatus comprising: an audio input device” ([0075] “Input devices 270 may be of any type suitable for receiving user input, including for example a keyboard, touchscreen, microphone (for example, for voice input)”); 
([0075] “Output devices 260 may be of any type suitable for providing output to one or more users, whether remote or local to system 200, and may include for example one or more screens for visual output, speakers”);
“a processor” ([0075] “Computing device 200 includes processors 210 that may run software”); 
“a memory that stores code executable by the processor to” ([0069] “In a specific embodiment, a local memory 101 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM), including for example one or more levels of cached memory) may also form part of CPU 102”):
 “receive, via the audio input device, a spoken query from a user of an electronic device” ([0082] “Requests 410 to natural language interaction engine 403 may be made using any of a number of user interface means known in the art, including but not limited to[…]spoken requests 411 (for example, if a user speaks a command or a question into a microphone on a mobile device or consumer device, the command or question then being converted into a more computer-usable form--typically but not necessarily a text string that comprises either a full transcription of the spoken command or request, or a standardized text element that is substantially semantically related to the spoken command or request)”); 
“determine whether the spoken query addresses a particular one of a plurality of virtual assistants on the electronic device” ([0183] “According to the brokered operation described presently, in a next step 1602 the host VA may determine that it is unable to fulfill the request adequately, and may send the request to a VA broker in a next step 1603 for help with finding suitable target VAs”) 
“poll a first set of the virtual assistants with the spoken query in response to the spoken query not addressing a particular one of the plurality of virtual assistants” ([0183] “If the request instead was forwarded to another VA broker, as might be needed to identify suitable target VAs within a separate network (i.e., a VA not serviced by the host VA broker), the target VA broker may then identify suitable target VAs in step 1621, at which point a target VA fulfills the request and submits results in step 1622 to the target broker, which then sends the results to the host broker in step 1623, thus returning information about these results to the host VA either directly or indirectly”); and 
“receive a first response from at least one of the first set of virtual assistants” ([0010] “the host may exercise more direct control, selecting a virtual assistant and connecting the host virtual assistant to the selected virtual assistant, or even receiving responses to the user's request from a plurality of virtual assistants and returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker”)
“present, via the output device, the first response to the spoken query[…]the first response comprising an indicator of a virtual assistant providing the first response” ([0182] “The second, or "target", virtual assistant may then fulfill the request in step 1505, as if it had originated from a user (that is, no special operation may be required for fulfillment, and operation on the part of the target VA should be similar regardless of the request's origin)”).  
Walters does not explicitly teach a quality score. Evermann however teaches “obtain a response quality score (“RQS”) for the first response received from the polled at least one of the first set of virtual assistants, the RQS comprising a metric by which a likelihood of the first response being satisfactory is predicted” (Evermann [0011] “The natural language processor also determines a confidence score representing how well or to what extent a user input matches a particular domain or actionable intent. The confidence score can be used, for example, to help determine which of two candidate domains is most likely to accurately reflect or represent the intent of the input. The confidence score can also be used to determine whether any of the domains or actionable intents are sufficiently relevant to the user input to justify selection of that domain or actionable intent”)
“[…]in response to the first response having an RQS that satisfies a response quality threshold (“RQT”)[…]” ([0011] “in some implementations, the natural language processor is configured so that if no candidate domain satisfies a predetermined confidence threshold, the digital assistant will not provide a response.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters with that of Evermann since a combination of known methods would yield predictable results. As shown in Evermann, it is known in the art to utilize a quality or confidence score in addition to a threshold when evaluating an assistant’s response. One would be motivated to do this in order to ensure that only high quality answers that correctly satisfies a user’s intent are presented.
	Both references however do not explicitly teach continuing to receive responses. Hal however teaches, “while continuing to receive responses to the spoken query from other virtual assistants of the polled first set of virtual assistants for use as subsequent responses” ([0020] “System 20 receives queries and processes them with natural language interpreter 21. It produces a number, N, of interpretations, each of which might represent the user's intent, and, for each, a score representing an estimate of the likelihood of the interpretation being correct. Some queries produce thousands of interpretation hypotheses, and produce new ones every ten milliseconds, though other frequencies are also appropriate” which is analogous to continuing to receive responses or answers to a query) “if the subsequent response have RQSs that satisfy the RQT” ([0024] “hypotheses pruner 23 discards any interpretation hypotheses with a probability score below a target threshold”)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Walters and Evermann with that of Hal since “Various data sources have other differentiating advantages specific to the types of data that they provide. Virtual assistant services must choose data sources, and their choice of data sources strongly affects the satisfaction that they provide to users” [0005] in which Hal solves by choosing the proper sources for receiving information in order to satisfy a user’s preference thus allowing for more accurate and related answers to queries. 
	Regarding claim 8, Walters teaches “a method comprising:  receiving, by use of a processor, a query from a user of an electronic device” ([0082] “Requests 410 to natural language interaction engine 403 may be made using any of a number of user interface means known in the art, including but not limited to[…]spoken requests 411 (for example, if a user speaks a command or a question into a microphone on a mobile device or consumer device, the command or question then being converted into a more computer-usable form--typically but not necessarily a text string that comprises either a full transcription of the spoken command or request, or a standardized text element that is substantially semantically related to the spoken command or request)”); 
“determine whether the query addresses a particular one of a plurality of virtual assistants on the electronic device” ([0183] “According to the brokered operation described presently, in a next step 1602 the host VA may determine that it is unable to fulfill the request adequately, and may send the request to a VA broker in a next step 1603 for help with finding suitable target VAs”) 
“poll a first set of the virtual assistants with the query in response to the query not addressing a particular one of the plurality of virtual assistants” ([0183] “If the request instead was forwarded to another VA broker, as might be needed to identify suitable target VAs within a separate network (i.e., a VA not serviced by the host VA broker), the target VA broker may then identify suitable target VAs in step 1621, at which point a target VA fulfills the request and submits results in step 1622 to the target broker, which then sends the results to the host broker in step 1623, thus returning information about these results to the host VA either directly or indirectly”); and 
“receive a first response from at least one of the first set of virtual assistants” ([0010] “the host may exercise more direct control, selecting a virtual assistant and connecting the host virtual assistant to the selected virtual assistant, or even receiving responses to the user's request from a plurality of virtual assistants and returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker”)
“presenting the first response to the query […]the first response comprising an indicator of a virtual assistant providing the first response” ([0182] “The second, or "target", virtual assistant may then fulfill the request in step 1505, as if it had originated from a user (that is, no special operation may be required for fulfillment, and operation on the part of the target VA should be similar regardless of the request's origin)”).  
Walters does not explicitly teach a quality score. Evermann however teaches “obtain a response quality score (“RQS”) for the first response received from the polled first set of virtual assistants, the RQS comprising a metric by which a likelihood of the first response being satisfactory is predicted” (Evermann [0011] “The natural language processor also determines a confidence score representing how well or to what extent a user input matches a particular domain or actionable intent. The confidence score can be used, for example, to help determine which of two candidate domains is most likely to accurately reflect or represent the intent of the input. The confidence score can also be used to determine whether any of the domains or actionable intents are sufficiently relevant to the user input to justify selection of that domain or actionable intent”)
“[…]in response to the first response having an RQS that satisfies a response quality threshold (“RQT”)[…]” ([0011] “in some implementations, the natural language processor is configured so that if no candidate domain satisfies a predetermined confidence threshold, the digital assistant will not provide a response.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters with that of Evermann since a combination of known methods would yield predictable results. As shown in Evermann, it is known in the art to utilize a quality or confidence score in addition to a threshold when evaluating an assistant’s response. One would be motivated to do this in order to ensure that only high quality answers that correctly satisfies a user’s intent are presented.
	Both references however do not explicitly teach continuing to receive responses. Hal however teaches, “while continuing to receive responses to the spoken query from other virtual assistants of the polled first set of virtual assistants for use as subsequent responses” ([0020] “System 20 receives queries and processes them with natural language interpreter 21. It produces a number, N, of interpretations, each of which might represent the user's intent, and, for each, a score representing an estimate of the likelihood of the interpretation being correct. Some queries produce thousands of interpretation hypotheses, and produce new ones every ten milliseconds, though other frequencies are also appropriate” which is analogous to continuing to receive responses or answers to a query) “if the subsequent response have RQSs that satisfy the RQT” ([0024] “hypotheses pruner 23 discards any interpretation hypotheses with a probability score below a target threshold”)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Walters and Evermann with that of Hal since “Various data sources have other differentiating advantages specific to the types of data that they provide. Virtual assistant services must choose data sources, and their choice of data sources strongly affects the satisfaction that they provide to users” [0005] in which Hal solves by choosing the proper sources for receiving information in order to satisfy a user’s preference thus allowing for more accurate and related answers to queries. 
Regarding claim 17, Walters teaches “a program product comprising a computer readable storage medium that stores code executable by a processor” ([0069] “In a specific embodiment, a local memory 101 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM), including for example one or more levels of cached memory) may also form part of CPU 102”): 
“the executable code comprising code to perform: provide a plurality of virtual assistants on an electronic device” (abstract “A system for the operation of a virtual assistant network, comprising a plurality of virtual assistants”)
“receive a query from a user of an electronic device” ([0082] “Requests 410 to natural language interaction engine 403 may be made using any of a number of user interface means known in the art, including but not limited to[…]spoken requests 411 (for example, if a user speaks a command or a question into a microphone on a mobile device or consumer device, the command or question then being converted into a more computer-usable form--typically but not necessarily a text string that comprises either a full transcription of the spoken command or request, or a standardized text element that is substantially semantically related to the spoken command or request)”); 
([0183] “According to the brokered operation described presently, in a next step 1602 the host VA may determine that it is unable to fulfill the request adequately, and may send the request to a VA broker in a next step 1603 for help with finding suitable target VAs”) 
“poll a first set of the virtual assistants with the query in response to the spoken query not addressing a particular one of the plurality of virtual assistants” ([0183] “If the request instead was forwarded to another VA broker, as might be needed to identify suitable target VAs within a separate network (i.e., a VA not serviced by the host VA broker), the target VA broker may then identify suitable target VAs in step 1621, at which point a target VA fulfills the request and submits results in step 1622 to the target broker, which then sends the results to the host broker in step 1623, thus returning information about these results to the host VA either directly or indirectly”); and 
“receive a first response from at least one of the first set of virtual assistants” ([0010] “the host may exercise more direct control, selecting a virtual assistant and connecting the host virtual assistant to the selected virtual assistant, or even receiving responses to the user's request from a plurality of virtual assistants and returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker”)
“present a first response to the spoken query[…]the first response comprising an indicator of a virtual assistant providing the first response” ([0182] “The second, or "target", virtual assistant may then fulfill the request in step 1505, as if it had originated from a user (that is, no special operation may be required for fulfillment, and operation on the part of the target VA should be similar regardless of the request's origin)”).  
(Evermann [0011] “The natural language processor also determines a confidence score representing how well or to what extent a user input matches a particular domain or actionable intent. The confidence score can be used, for example, to help determine which of two candidate domains is most likely to accurately reflect or represent the intent of the input. The confidence score can also be used to determine whether any of the domains or actionable intents are sufficiently relevant to the user input to justify selection of that domain or actionable intent”)
“[…]in response to the first response having an RQS that satisfies a response quality threshold (“RQT”)[…]” ([0011] “in some implementations, the natural language processor is configured so that if no candidate domain satisfies a predetermined confidence threshold, the digital assistant will not provide a response.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters with that of Evermann since a combination of known methods would yield predictable results. As shown in Evermann, it is known in the art to utilize a quality or confidence score in addition to a threshold when evaluating an assistant’s response. One would be motivated to do this in order to ensure that only high quality answers that correctly satisfies a user’s intent are presented.
Both references however do not explicitly teach continuing to receive responses. Hal however teaches, “while continuing to receive responses to the spoken query from other virtual assistants of the polled first set of virtual assistants for use as subsequent responses” ([0020] “System 20 receives queries and processes them with natural language interpreter 21. It produces a number, N, of interpretations, each of which might represent the user's intent, and, for each, a score representing an estimate of the likelihood of the interpretation being correct. Some queries produce thousands of interpretation hypotheses, and produce new ones every ten milliseconds, though other frequencies are also appropriate” which is analogous to continuing to receive responses or answers to a query) “if the subsequent response have RQSs that satisfy the RQT” ([0024] “hypotheses pruner 23 discards any interpretation hypotheses with a probability score below a target threshold”)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Walters and Evermann with that of Hal since “Various data sources have other differentiating advantages specific to the types of data that they provide. Virtual assistant services must choose data sources, and their choice of data sources strongly affects the satisfaction that they provide to users” [0005] in which Hal solves by choosing the proper sources for receiving information in order to satisfy a user’s preference thus allowing for more accurate and related answers to queries. 
Claims 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US 2014/0244712 in view of Evermann US 2014/0365209 further in view of Halstvedt US 2018/0121508 [herein Hal] and Douglas et al. US 2018/0150571.
Regarding claims 2 and 9, the Walters, Evermann, Hal, references have been addressed above. All do not explicitly teach the claim limitations including associating virtual assistants with categories. Douglas however teaches “wherein the processor further: associates each of the plurality of virtual assistants on an electronic device to at least one of a plurality of information categories” (Douglas [0041] “To create a database 116 of expert profiles, the system 118 mines various sources of data 112 and feedback (i.e., from issue tracking process 108) as explained in greater detail below. These operations are performed by the expert identification/update process 114. The expert identification/update process 114 also adjusts expert ratings/scores as appropriate to reflect explicit or implicit feedback as explained below. Through this process, the intelligent assistant help system 118 creates and maintains the expert profile information that is used by the system 118”); and 
“identifies a query category for the spoken query, the query category being one of the plurality of information categories” ([0062] “The expert matching process is utilized when the user intent that indicates that a user wants to initiate a task and/or the user intent that indicates that a user needs help. The expert matching process takes as an input one or more expertise domains. As explained above, when a user needs help or initiates a task, the user intent has an associated domain”), 
“wherein polling a first set of the virtual assistants with the spoken query comprises the processor submitting the spoken query to each virtual - 63 - Lenovo Docket No.: RPS920160064-US-NP Kunzler Law Group Docket No.: 1400.2.370assistant associated with an information category matching the identified query category” ([0060] “When the intent engine 214 identifies an intent that indicates a user needs help or is initiating a task, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user”)- 63 - Lenovo Docket No.: RPS920160064-US-NP Kunzler Law Group Docket No.: 1400.2.370assistant associated with an information category matching the identified query category” ([0060] “When the intent engine 214 identifies an intent that indicates a user needs help or is initiating a task, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user”) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters, Evermann, and Hal with that of Douglas since “Matching an articulation made by a user to a structured database of experts (i.e., expert profiles) is a difficult technical problem. Part of the process can be accomplished by the intent detection process discussed above. For example, the articulation by a user is evaluated and one or more intents derived from the articulation as indicated above” Douglas [0018] i.e. it can be difficulty to match a query to a proper expert or assistant, of which Douglas provides a solution of optimally selecting one.
Regarding claims 3 and 10, the Walters, Evermann, Hal, and Douglas references have been addressed above. Walters further teaches “wherein the processor further:  polls an addressed virtual assistant with the spoken query in response to the spoken query addressing a particular one of the plurality of virtual assistants” ([0182] “In a next step 1502, the user may submit a query or request, such as a request for information, to the virtual assistant”); and 
“polls at least one unaddressed virtual assistant matching the identified query category with the spoken query” ([0182] “may then decide to forward the request to another virtual assistant in a next step 1504”); and 
“receives a first response to the spoken query from the addressed virtual assistant, wherein presenting the response to the spoken query comprises the processor presenting the first response” ([0182] “In a next step 1502, the user may submit a query or request, such as a request for information, to the virtual assistant. Ordinarily, the virtual assistant would process and fulfill the request, returning the results to the user (as is common in the art).”)
Claims 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US 2014/0244712 in view of Evermann US 2014/0365209 further in view of Halstvedt US 2018/0121508 [herein Hal] and Zhang et al. US 2018/0052664.
Regarding claims 14 and 18, the Walters, Evermann, and Hal references have been addressed above. Walters further teaches “wherein presenting a response to the query with an indicator of a virtual assistant providing the response comprises: receiving a plurality of responses to the query from the first set of the virtual assistants” (Walters ([0182] “In a next step 1502, the user may submit a query or request, such as a request for information, to the virtual assistant. Ordinarily, the virtual assistant would process and fulfill the request, returning the results to the user (as is common in the art).”)
“determining a response quality score for each of the received plurality of responses” (Zhang [0072] “a selected re-routing strategy by the re-routing strategy selector 604 may indicate that when the user has a satisfaction score lower than a threshold, when the user wants to start a transaction involving a price higher than a threshold, or when the user has expressed intent to speak with a human agent”); 
“comparing each response quality score to a response quality threshold” ([0071] “the re-routing parameters may indicate that the user has a satisfaction score lower than a threshold, the user wants to start a transaction involving a price higher than a threshold, the user's newly estimated intent is not associated with the domain of the current virtual agent”); and 
“selecting one of the plurality of responses having a response quality score above the response quality threshold” ([0077] “it may be determined at 708 whether the highest matching score is higher than a predetermined threshold. If so, the process goes to 710, where the user is redirected to the corresponding matching virtual agent”)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters, Evermann, and Hal with that of Zhang since a combination of known methods would yield predictable results that is, it is known in the art to utilize a score and threshold in order to determine a best answer per the user, and as such this score and threshold would operate in a predictable manner with the system of Walters.
Regarding claims 15 and 19, the Walters, Evermann, Hal, and Zhang references have been addressed above. Zhang further teaches “wherein selecting one of the plurality of responses having a response quality score above the response quality threshold comprises selecting an earliest received response having a response quality score above the response quality threshold” ([0077] “it may be determined at 708 whether the highest matching score is higher than a predetermined threshold. If so, the process goes to 710, where the user is redirected to the corresponding matching virtual agent” which would be the earliest response)
Claims 4, 6, 11, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US 2014/0244712 in view of Evermann US 2014/0365209 furhter in view of of Halstvedt US 2018/0121508 [herein Hal] and Douglas et al. US 2018/0150571 and Zhang et al. US 2018/0052664.
Regarding claims 4 and 11, the Walters, Evermann, Hal, and Douglas references have been addressed above. All do not explicitly teach receiving an indication from the user of satisfaction. Zhang however teaches receives an indication of the user being unsatisfied with the first response” (Zhang [0044] “when the virtual agent determines that the user's intent has changed or the user is unsatisfied with the current dialog”); and 
“presents, via the output device, a second response to the spoken query with an indicator of an unaddressed virtual assistant providing the second response, the second response being received from an unaddressed virtual assistant associated with the identified query category with the spoken query” ([0071] “the re-routing parameters may indicate that the user has a satisfaction score lower than a threshold, the user wants to start a transaction involving a price higher than a threshold, the user's newly estimated intent is not associated with the domain of the current virtual agent, or the user has expressed an intent to speak with a human agent, e.g. a human representative. The re-routing parameter analyzer 602 may send the re-routing parameters to the re-routing strategy selector 604 for selecting a re-routing strategy”), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters, Evermann, Hal and Douglas with that of Zhang since a combination of known methods would yield predictable results that is, it 
Walters further teaches “wherein the indicator of a virtual assistant providing the response, the indicator of the addressed virtual assistant, and the indicator of an - 64 - Lenovo Docket No.: RPS920160064-US-NP Kunzler Law Group Docket No.: 1400.2.370unaddressed virtual assistant providing the response are each one of: an audio indicator and a visual indicator” (Walters [0061] “how to handle a response from a target VA or VA broker (e.g. display natural language response received from the target, respond to a request from the target).” and [0086] “embodiments where other means of exchanging voice communications via audio signals--of which many are known in the art--are used, such as interaction with a building control virtual assistant using an intercom system”).
Regarding claims 6 and 13, the Walters, Evermann, Hal, Douglas, and Zhang references have been addressed above. Walters further teaches “wherein the processor further: receives a plurality of responses to the spoken query from the first set of the virtual assistants, wherein the presented response is a first response selected from the received plurality of responses” (Walters [0010] “the host may exercise more direct control, selecting a virtual assistant and connecting the host virtual assistant to the selected virtual assistant, or even receiving responses to the user's request from a plurality of virtual assistants and returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker”); 
 “selects an additional response from the received plurality of responses” ([0010] “returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker”); and 
(previous citation, “returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker”), the indicator of the unaddressed virtual assistant providing the additional response being one of an audio indicator and a visual indicator” ([0075] “one or more screens for visual output, speakers”)- 65 - Lenovo Docket No.: RPS920160064-US-NP Kunzler Law Group Docket No.: 1400.2.370  
Zhang further teaches “receives an indication of the user being unsatisfied with the response” (Zhang [0044] “when the virtual agent determines that the user's intent has changed or the user is unsatisfied with the current dialog”).
Regarding claim 16, the Walters, Evermann, Hal, Douglas, and Zhang references have been addressed above. Douglas further teaches “identifying a query category for the query, the query category being one of the plurality of information categories” ([0062] “The expert matching process is utilized when the user intent that indicates that a user wants to initiate a task and/or the user intent that indicates that a user needs help. The expert matching process takes as an input one or more expertise domains. As explained above, when a user needs help or initiates a task, the user intent has an associated domain”),
“designating, for each of the plurality of information categories, the identified virtual assistant as a preferred virtual assistant for that information category” (Douglas [0041] “To create a database 116 of expert profiles, the system 118 mines various sources of data 112 and feedback (i.e., from issue tracking process 108) as explained in greater detail below. These operations are performed by the expert identification/update process 114. The expert identification/update process 114 also adjusts expert ratings/scores as appropriate to reflect explicit or implicit feedback as explained below. Through this process, the intelligent assistant help system 118 creates and maintains the expert profile information that is used by the system 118”);
“wherein selecting one of the plurality of responses having a response quality score above the response quality threshold comprises selecting a response received from the preferred virtual assistant for the information category matching the query category” (Douglas [0060] “When the intent engine 214 identifies an intent that indicates a user needs help or is initiating a task, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user”)
Walters, Evermann, and Douglas however do not explicitly teach using a score and threshold.
Zhang however teaches “identifying, for each of the plurality of information categories, a virtual assistant from among the plurality of virtual assistants providing a highest number of responses having a response quality score above the response quality threshold” (Zhang [0077] “it may be determined at 708 whether the highest matching score is higher than a predetermined threshold. If so, the process goes to 710, where the user is redirected to the corresponding matching virtual agent”)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters, Evermann, and Douglas with that of Zhang since a combination of known methods would yield predictable results that is, it is known in the art to utilize a score and threshold in order to determine a best answer per the user, and as such this score and threshold would operate in a predictable manner with the system of Walters.
Regarding claim 20, the Walters, Evermann, and Hal references have been addressed above. All however do not explicitly teach the claim limitations. Douglas however teaches “identifying a ([0062] “The expert matching process is utilized when the user intent that indicates that a user wants to initiate a task and/or the user intent that indicates that a user needs help. The expert matching process takes as an input one or more expertise domains. As explained above, when a user needs help or initiates a task, the user intent has an associated domain”),
“designating, for each of the plurality of information categories, the identified virtual assistant as a preferred virtual assistant for that information category” (Douglas [0041] “To create a database 116 of expert profiles, the system 118 mines various sources of data 112 and feedback (i.e., from issue tracking process 108) as explained in greater detail below. These operations are performed by the expert identification/update process 114. The expert identification/update process 114 also adjusts expert ratings/scores as appropriate to reflect explicit or implicit feedback as explained below. Through this process, the intelligent assistant help system 118 creates and maintains the expert profile information that is used by the system 118”);
“wherein selecting one of the plurality of responses having a response quality score above the response quality threshold comprises selecting a response received from the preferred virtual assistant for the information category matching the query category” (Douglas [0060] “When the intent engine 214 identifies an intent that indicates a user needs help or is initiating a task, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters, Evermann, and Hal with that of Douglas since “Matching an articulation made by a user to a structured database of experts (i.e.,  Douglas [0018] i.e. it can be difficulty to match a query to a proper expert or assistant, of which Douglas provides a solution of optimally selecting one.
All however do not explicitly teach using a score and threshold. 
Zhang however teaches “identifying, for each of the plurality of information categories, a virtual assistant from among the plurality of virtual assistants providing a highest number of responses having a response quality score above the response quality threshold” (Zhang [0077] “it may be determined at 708 whether the highest matching score is higher than a predetermined threshold. If so, the process goes to 710, where the user is redirected to the corresponding matching virtual agent”)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters, Evermann, Hal, and Douglas with that of Zhang since a combination of known methods would yield predictable results that is, it is known in the art to utilize a score and threshold in order to determine a best answer per the user, and as such this score and threshold would operate in a predictable manner with the system of Walters.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US 2014/0244712 in view of Evermann US 2014/0365209 further in view of of Halstvedt US 2018/0121508  and Douglas et al. US 2018/0150571 further in view of Brown et al. US 2015/0186155.
Regarding claims 5 and 12, the Walters, Evermann, Hal and Douglas references have been addressed above. All do not explicitly teach the claim limitations. Brown however teaches “wherein the processor further: determines whether one of the plurality of virtual assistants is a preferred (Brown [0134] “The virtual assistant agency interface 800 also includes a section 804 that shows virtual assistants that may be deemed to be of interest to a user. These virtual assistants may be identified based on an analysis of contextual information, such as user preferences, pervious conversations, and so on”), 
“wherein presenting a response to the spoken query comprises the processor controlling the output device to present a response received from the preferred virtual assistant for the matching information category in response to determining that one of the plurality of virtual assistants is a preferred virtual assistant for the information category” ([0035] “in response to a query from the user 106 to "find the nearest restaurant," a virtual assistant of the team 102 may provide information through the conversation user interface 114 that identifies the nearest restaurant”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters, Evermann, Hal and Douglas with that of Brown since a combination of known methods would yield predictable results that is, it is known in the art for a user to have a preferred service to answer any questions and as such, having a preferred virtual assistant from Brown would operate normally and predictably in the plurality of virtual assistants from Walters. Having a preferred assistant would be advantageous as the user maybe already be experienced with said assistant. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US 2014/0244712 in view of Evermann US 2014/0365209 further in view of Halstvedt US 2018/0121508  and Lynch et al. US 2014/0164953.
Regarding claim 7, the Walters, Evermann, and Hal references have been addressed above. All do not explicitly teach a list of keywords. Lynch however teaches “wherein determining whether the spoken query addresses a particular one of a plurality of virtual assistants on the apparatus comprises (Lynch [0029] “a process may monitor a conversation taking place over a messaging application and listen for a "trigger," which may be a word or phrase designated for invoking a virtual agent”); and 
“determining whether the spoken query includes a trigger word from the list of trigger words” ([0029] “Upon detecting the trigger, the process may invoke the virtual agent, for example, by injecting the virtual agent into the conversation”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walter, Evermann, and Hal with that of Lynch to utilize trigger words since a combination of known methods would yield predictable results that is, it is known in the art to use a list of keywords or trigger words in order to activate an assistant and as such, using these words would operate in a normal and predictably manner in the systems of Walters and Evermann and Hal in order to use a trigger to initiate the virtual assistant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124